J-S25026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CARNELL JAMES TINSON                     :
                                          :
                    Appellant             :   No. 1542 WDA 2017

          Appeal from the Judgment of Sentence September 29, 2017
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0003363-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                      FILED SEPTEMBER 17, 2018

      Carnell Tinson appeals, pro se, from the judgment of sentence entered

after a jury convicted him of selling heroin with a gun present. Tinson claims

the trial court erred in finding sufficient the affidavit of probable cause used

to gain a warrant to search his motel room, thereby denying his suppression

motion. He also contends the court imposed an unreasonable sentence. We

affirm.

      Tinson first challenges the denial of his motion to suppress evidence

seized from his motel room. We review an order denying a motion to suppress

evidence solely to determine whether the evidence of record supports the

factual findings, inferences and legal conclusions of the suppression court.

See Commonwealth v. Taylor, 850 A.2d 684, 686 (Pa. Super. 2004). If
J-S25026-18


the record supports the court’s factual findings, we may reverse only for an

error of law. See id.

      Here, Tinson argues the court erred “by determining that probable cause

existed to issue the warrant to search the hotel room” he rented. Appellant’s

Brief, at 5. To determine whether a request for a search warrant is supported

by probable cause, we evaluate the totality of the circumstances. See

Commonwealth v. Gray, 503 A.2d 921, 926 (Pa. 1985). As such,

      [t]he task of the issuing magistrate is simply to make a practical,
      commonsense decision whether, given all the circumstances set
      forth in the affidavit before him, including the veracity and basis
      of knowledge of persons supplying hearsay information, there is a
      fair probability that contraband or evidence of a crime will be
      found in a particular place. And the duty of a reviewing court is
      simply to ensure that the magistrate had a substantial basis ... for
      conclud[ing] that probable cause existed.

Id., at 925 (internal quotation marks and citations omitted).

      Our inquiry into the existence of probable cause is limited to the

information contained within the four corners of the affidavit of probable

cause. See Commonwealth v. Coleman, 830 A.2d 554, 560 (Pa. 2003).

      Tinson challenges the reliability of the informants cited in the affidavit

of probable cause. We therefore summarize the contents of the affidavit.

      The affidavit of probable cause relies on information from three

anonymous informants. The first two, L.A. and J.K., are identified as heroin

addicts who were arrested together. They were questioned separately, and

both identified a man known as Nass, or Nassir, as their supplier. Both stated

that Nass sold heroin out of his room in a local motel. Neither L.A. nor J.K.

                                     -2-
J-S25026-18


knew the room number, but both identified the room as the second room from

the end on the right side of the main building.

      A police investigator contacted an employee of the motel with whom he

had working relationship. The employee provided information in the past,

which had been corroborated by other sources and had been deemed credible

by the investigator. The investigator asked the employee about the occupant

of the second room from the end of the right side of the main building.

      The employee identified the occupant as Tinson. He noted that there

was heavy traffic going to and from Tinson’s room. Tinson paid for his room

in cash, and had been seen with large sums of cash. The employee had

previously submitted a copy of Tinson’s driver’s license to a different police

department, based on the employee’s belief that Tinson was dealing narcotics

out of the motel.

      The investigator obtained a photograph of Tinson and showed it to J.K.

and L.A. separately. Both J.K. and L.A. identified Tinson as the man they knew

as Nass. Officers surveilled Tinson’s room at the motel and identified Tinson

as he entered the room. And a criminal history check on Tinson revealed that

he had a long history of narcotics trafficking.

      Tinson argues that the affidavit of probable cause did not provide the

issuing magistrate with enough information to establish the reliability of the

three anonymous informants. The credibility of an anonymous informant’s

information may be established through several means. See Commonwealth


                                      -3-
J-S25026-18


v. Gindlesperger, 706 A.2d 1216, 1225 (Pa. Super. 1997). One option is to

demonstrate that the information was corroborated from a different source.

See id.

      That is exactly what the investigator did here. L.A. and J.K. provided

substantially similar descriptions of where and from whom they had purchased

their heroin. Despite the fact they were arrested together, they were

questioned separately. While perhaps not complete corroboration, their

answers certainly provided some level of assurance.

      Their information was further corroborated by information from the

motel employee. While the affidavit does not reveal whether the employee

had previously provided information that led to an arrest, the affidavit does

explain that the employee had previously supplied information to police that

had been independently corroborated.

      The information provided by all three informants was corroborated by

police observation of the identified room. Police saw the man that L.A. and

J.K. identified as their dealer entering the motel room in question. A criminal

records check of the man revealed an extensive history with narcotics

trafficking.

      All of this information was certainly enough to establish there was a fair

probability heroin would be found in the motel room. Tinson’s first issue on

appeal merits no relief.




                                     -4-
J-S25026-18


      Tinson also challenges the thoroughness of the police investigation set

forth in the affidavit. He argues the police observations of the motel room did

not corroborate the employee’s claim of heavy traffic in and out of the room.

However, Tinson substitutes perfect for good enough in the analysis.

Certainly, there is a minimum level of corroboration required. But every detail

of an anonymous informant’s tip need not be corroborated.

      Here, the affidavit is more than sufficient to allow a common sense

conclusion that heroin would be found in the motel room. Two individuals

separately identified the motel room as the location where they purchased

heroin. Both individuals identified Tinson as the man from whom they

purchased heroin. A third individual identified Tinson as the man who had

rented the room in cash. Furthermore, this individual revealed that he believed

Tinson was dealing narcotics out of the room in question. Finally, police

observed Tinson entering the room. The corroboration of these details was

sufficient to allow the magistrate to conclude there was a fair probability that

heroin would be found in the room. Tinson’s second argument fails.

      In his final argument, Tinson contends the court erred by imposing

consecutive sentences that resulted in an aggregate term of imprisonment of

15 1/2 years to 31 years. However, Tinson’s brief does not contain any

argument on this issue. This issue is therefore waived. See Commonwealth

v. Hardy, 918 A.2d 766, 771-774 (Pa. Super. 2007).




                                     -5-
J-S25026-18


     As none of Tinson’s issues on appeal merit relief, we affirm the judgment

of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2018




                                    -6-